239 Ga. 137 (1977)
236 S.E.2d 81
MEEK
v.
BAILLARGEON.
32459.
Supreme Court of Georgia.
Submitted May 19, 1977.
Decided May 25, 1977.
Northcutt, Edwards & Germano, Joseph F. Page, for appellant.
Isaacs, Comolli & Polonsky, Thomas K. Isaacs, for appellee.
HILL, Justice.
Fulton Superior Court granted the nonresident custodial parent's habeas corpus petition based upon the divorce decree and award of custody to the mother. The court dismissed the noncustodial parent's petition for change of child custody. We affirm. The custodial parent is a resident of Florida.
As a matter of public policy a noncustodial parent should not be able to entice the nonresident custodial *138 parent into the jurisdiction for purposes of relitigating the question of custody. Matthews v. Matthews, 238 Ga. 201 (232 SE2d 76) (1977). In Woods v. Woods, 238 Ga. 737 (1977), it was held that this rule is to be followed even where there is no evidence of enticing, tricking, or decoying. Clearly the rule is applicable here where the noncustodial parent obtained the child pursuant to visitation rights and then refused to relinquish custody. A suit for change of child custody by the noncustodial parent will not lie while the noncustodial parent is withholding custody of the child from the custodial parent.
Judgment affirmed. All the Justices concur.